department of the treasury internal_revenue_service washington d c date office_of_chief_counsel number release date uilc cc tege eoeg et1 spr-121533-01 memorandum for william j healey s c cp rc es c9-467 team manager market_segment_specialization_program from john richards senior counsel cc tege eoeg et2 subject self employment_tax issues - commercial fishing this completes our response to your request of date for our review and comments as to your conclusions regarding the application of the self employment contributions act seca_tax to seven scenarios involving the rental of personal_property in connection with commercial fishing in our date memorandum we address five of the scenarios scenarios through and scenario this memorandum responds to scenarios and we apologize for the delay in responding a scenario scenario involves instances in which the holder of the permit is unable to continue fishing either for health reasons or due to death i scenario 5a in scenario 5a the fisher becomes ill and unable to fish for a period of time the fisher applies for and receives an emergency transfer and therefore is able to lease the fishing permit the leasing of the permit is arguably a continuation of the fishing activity in revrul_91_19 1991_1_cb_186 the service considered whether amounts received by fishing boat owners and operators and crew members in settlement of certain claims were included in net_earnings_from_self-employment under the facts of the ruling x corporation compensated certain commercial fishing boat owners and operators and crew members for losses suffered during the year because of x's alleged negligence spr-121533-01 prior to x's alleged negligence which substantially reduced or completely eliminated the commercial fishing operations in the area the fishers were self-employed and engaged in the trade_or_business of fishing most of the fishers did not fish during the taxable_year subsequent to x's alleged negligence although some engaged in fishing in unaffected waters during the year in revrul_91_19 to avoid protracted litigation x established a claims office and instituted a settlement procedure x required proof that the fishers had received a certain amount of income from fishing in prior years and that each was ready willing and able to fish during the taxable_year based on these representations x compensated the fishers for estimated losses revrul_91_19 concludes that the amounts received by the fishers from x are included in their net_earnings_from_self-employment for seca purposes the ruling states that whether a payment is derived from a trade_or_business carried on by an individual for purposes of sec_1402 depends upon whether under all the facts and circumstances a nexus exists between the payment and the carrying on of the trade_or_business the ruling states that it is not essential that the individual be engaged in the day-to-day conduct of the trade_or_business rather the required nexus exists if it is clear that a payment would not have been made but for an individual's conduct of the trade_or_business this formulation of the nexus requirement has not been adopted by courts and was specifically rejected in 108_tc_130 discussed below revrul_91_19 also stated the service's nonacquiescence in 76_tc_441 in newberry the taxpayer owned and operated a grocery store that was destroyed by fire and as a result of which he was unable to operate the business for approximately seven months during that time he received insurance payments for lost earnings measured by his historical profits the tax_court concluded that the payments were not includible in computing net_earnings from self- employment because they were not derived from a trade_or_business that was actually carried on in newberry the court set forth the nexus requirement as follows there must be a nexus between the income received and a trade_or_business that is or was actually carried on put another way the construction of the statute can be gleaned by reading the relevant language all in one breath the income must be derived from a trade_or_business carried on applying revrul_91_19 to the facts in scenario 5a payments received under the fishing permit lease were arguably derived from the fishing activity even though temporarily unable to fish the fishers remained in the trade_or_business of fishing moreover the lease payments would not have been received but for the fishing activity spr-121533-01 inasmuch as it is a requirement that the holder of the permit be actively engaged in the fishing operation see alaska stat g however the ninth circuit which includes alaska provided standards contrary to those provided by revrul_91_19 38_f3d_1094 9th cir considered whether termination_payments paid to former insurance agents were derived from a trade_or_business milligan was an insurance agent and independent_contractor with the state farm insurance_companies milligan entered into a series of contracts to perform services for state farm the contracts provided that in the event of termination of his services an agent with two or more years_of_service would receive termination_payments for a period of five years the amount of these payments was based upon the amount of the agent's compensation during his last twelve months as an agent as a condition to receipt of these payments an agent was required to refrain from selling insurance to former state farm customers for a period of one year in milligan the ninth circuit held that the termination_payments were not subject_to self-employment_tax the court held that the payments in question did not derive from milligan's trade_or_business because they were not tied to the quantity or quality of the taxpayer's prior labor it also reasoned that the payments did not represent deferred_compensation because milligan had no vested right to payment of an identifiable money amount the court concluded that milligan had been fully compensated for his services and interpreted the payments as being for a covenant_not_to_compete in 86_f3d_1126 fed cir and 108_tc_130 the courts followed the holding in milligan under the milligan standard the payments under the fishing permit lease described in scenario 5a were not derived from the fishing activity these lease payments were not directly tied to the quantity or quality of the taxpayer's prior labor in carrying on the fishing activity although milligan reached a result contrary to the principles articulated in revrul_91_19 the service is required to follow milligan in the ninth circuit based upon the law of the ninth circuit the lease payments should not be considered to be derived from the fishing trade_or_business ii whether the leasing activity itself is a trade_or_business thus to be subject_to seca_tax the leasing activity must independently rise to the level of a trade_or_business to be considered engaged in a trade_or_business the individual must be involved in the activity with continuity and regularity and be engaged in the activity with the primary purpose of income or profit 480_us_23 1the ninth circuit includes alaska california washington oregon idaho nevada and arizona spr-121533-01 application of these standards requires examination of all the relevant facts and circumstances for example if the illness appears long-term for example expected to continue at least two years and the fisher intends to lease the permit during the entire period and in fact leases or attempts to lease the permit for the entire period of disability then this suggests the leasing activity is a trade_or_business for purposes of seca_tax but if the fisher does not expect to be disabled for a long-term period or the fisher does not intend to lease the permit during the illness except on a sporadic basis and in fact only leases the permit sporadically then the leasing activity will not constitute a trade_or_business for purposes of seca_tax iii scenario 5b in this scenario the fisher dies and the surviving_spouse obtains an emergency permit to lease the fisher’s permit after two years of leasing the permit the spouse sells the permit if the spouse always intended to sell the permit and the leasing period is brief for example two years or less during which the spouse is locating a buyer and arranging for the sale then the leasing activity will not be continuous and regular and thus will not constitute a trade_or_business for purposes of seca_tax if the spouse did not intend to sell the permit when she entered into the leasing activity but intended instead to lease the permit indefinitely or if the spouse reasonably expected that the leasing period would be lengthy for example two or more years due to difficulties in locating a buyer or other reasons then the leasing activity will constitute a trade_or_business for purposes of seca_tax iv scenario 5c we agree with your conclusion that seca_tax applies to the leasing activity b scenario scenarios involves individuals who rent crab pots and or fishing nets to fishermen but do not conduct commercial fishing activities themselves i scenario 6a in this scenario the individual leases the crab pots to the same fisher for the three different crab seasons each year the individual leases nets whenever possible depending upon the needs of fishers the rental_activity has been in place for several years and is expected to continue indefinitely spr-121533-01 it must first be determined whether the leasing of crab pots and the leasing of nets are separate activities even if the leasing of the nets would not itself constitute a trade_or_business it may with the leasing of the crab pots constitute one activity which would constitute a trade_or_business to constitute one business activity the two activities must be sufficiently related for example if the individual generally leased both types of items to the same individuals at the same time advertised and marketed the products together and provided package deals the activity generally would constitute one activity see regulations sec_1_183-1 providing that for purposes of determining whether multiple undertakings constitute a single activity it is appropriate to look to the degree of organizational and economic interrelationship of the various undertakings the facts strongly suggest that these activities together constitute a single activity we agree with your conclusion that the activities described in scenario 6a constitute a trade_or_business for purposes of seca_tax ii scenario 6b in scenario 6b the individual leases crab pots and nets on a speculative basis depending upon the needs of the fishers the leasing activity has been in place for several years and is expected to continue indefinitely again the facts strongly suggest that these activities constitute a single trade_or_business similar facts and circumstances to those discussed for scenario 6a would be relevant in further developing a particular case we agree with your conclusion that the activities described in scenario 6b constitute a trade_or_business for purposes of seca_tax we appreciate having had the opportunity to comment on commercial fishing mssp audit technique guide please contact us if we can be of further assistance _____________________________________ john richards
